DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of an antenna element offset from the metallic body and including a length extending along a perimeter of the metallic body, a short wall connecting the antenna element to the metallic body, and an antenna feed leg offset from the short wall in a direction of the length of the antenna element and adapted to extend from the antenna element to the PCB and to form an electrical connection with an electrical contact for a Radio Frequency (RF) signal trace on the PCB.  
 	Wang (US 2017/0309986), McAuliffe (US 2017/0062906), and Kim (US 2016/0254588) are all cited as teaching some elements of the claimed invention including the features of a metallic body, an antenna, an antenna element offset, an antenna feed, a short wall, and a PCB.  Wang teaches an antenna structure with a heat sink but lacks using a metallic body as part of the antenna structure.  McAuliffe teaches a heat spreader with an antenna but lacks any teaching of the specific structure of the antenna elements recited in claim 1.  Kim teaches some of the antenna structure but lacks reciting the specific arrangement of the antenna short wall, the metallic body, and antenna feed leg. Kim is also silent regarding a heat exchanger. 
 	Thus, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 15, patentability exists, at least in part, with the claimed features of an antenna element offset from the metallic body and including a length extending along a perimeter of the metallic body, a short wall connecting the antenna element to the metallic body, and an antenna feed leg offset from the short wall in a direction of the length of the antenna element and extending from the antenna element to the PCB, the antenna feed leg forming an electrical connection with an electrical contact for the RF signal trace. 
 	Wang, McAuliffe, and Kim are all cited as teaching some elements of the claimed invention including the features of a metallic body, an antenna, an antenna element offset, an antenna feed, a short wall, and a PCB.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 19, patentability exists, at least in part, with the claimed features of an antenna element offset from the metallic body and including a length extending along a perimeter of the metallic body, a short wall connecting the antenna element to the metallic body, and an antenna feed leg offset from the short wall in a direction of the length of the antenna element and extending from the antenna element to the PCB, the antenna feed leg forming an electrical connection with an electrical contact for the RF signal trace.
 	Wang, McAuliffe, and Kim are all cited as teaching some elements of the claimed invention including the features of a metallic body, an antenna, an antenna element offset, an antenna feed, a short wall, and a PCB.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845